        Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 1 of 15


                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
–––––––––––––––––––––––––––––––––––––––––         x          DOC #:
SHABTAI SCOTT SHATSKY, individually               :          DATE FILED: 
and as personal representative of the Estate of
Keren Shatsky, JO ANNE SHATSKY,                   :
individually and as personal representative of
the Estate of Keren Shatsky, TZIPPORA             :
SHATSKY SCHWARZ, YOSEPH SHATSKY,
SARA SHATSKY TZIMMERMAN, MIRIAM                   :
SHATSKY, DAVID RAPHAEL SHATSKY,
GINETTE LANDO THALER, individually and as         :    Case No. 18 Civ. 12355 (MKV)
personal representative of the Estate of Rachel
Thaler, MICHAEL THALER, individually and as       :
personal representative of the Estate of Rachel
Thaler, LEOR THALER, ZVI THALER, ISAAC            :    6XSHUVHGLQJStipulation and Order
THALER, HILLEL TRATTNER, RONIT                         Concerning Production of Confidential
TRATTNER, ARON S. TRATTNER, SHELLEY               :    Documents and Information
TRATTNER, EFRAT TRATTNER, HADASSA
DINER, YAEL HILLMAN, STEVEN BRAUN,                :
CHANA FRIEDMAN, ILAN FRIEDMAN,
MIRIAM FRIEDMAN, YEHIEL FRIEDMAN,                 :
ZVI FRIEDMAN and BELLA FRIEDMAN,
                                                  :
                             Plaintiffs,
                                                  :
                   - against -
                                                  :
THE PALESTINE LIBERATION
ORGANIZATION and THE PALESTINIAN                  :
AUTHORITY (a/k/a “The Palestinian Interim
Self-Government Authority” and/or “The            :
Palestinian National Authority”),
                                                  :
                        Defendants.
––––––––––––––––––––––––––––––––––––––––– x

              IT IS HEREBY STIPULATED AND AGREED by the parties to this Action

(each a “Party” and, together, the “Parties”), through their undersigned attorneys, that the

following procedures shall govern with respect to (a) Documents and Information of any kind

produced or exchanged in discovery in this Action, and Testimony given in this Action, and (b)

Documents and Information of any kind previously produced or exchanged in discovery, and
         Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 2 of 15




Testimony given, in a prior litigation entitled Shabtai Scott Shatsky, et al. v. The Syrian Arab

Republic, et al., Civ. A. No. 02-2280 (RJL) (“Shatsky I”) and made available for use in this

Action pursuant to a stipulation and order that the Court approved on February 4, 2021 (Dkt. No.

59) (collectively, “Discovery Material”):

               1.      In this Stipulation and Order, the words set forth below shall have the

following meanings:

                       a.     “Action” means the above-captioned action, Shabtai Scott Shatsky,

et al. v. The Palestinian Liberation Organization, et al., Case No. 18 Civ. 12355 (MKV)

(S.D.N.Y.).

                       b.     “Court” means the honorable court and/or any judge to which this

Action is now or may later be assigned, including Court staff participating in such proceedings.

                       c.     “Confidential Material” means any Document, Information, or

Testimony (each as defined below) designated as “Confidential” pursuant to the provisions of

this Stipulation and Order or previously designated as “Confidential” in Shatsky I.

                       d.     “Designating Party” means any Party or non-party which

designates any Document, Information, or Testimony (each as defined below) as “Confidential”

pursuant to the provisions of this Stipulation and Order.

                       e.     “Document” means (i) any writing or record (including but not

limited to electronically stored information) which has been produced in discovery in this Action

or Shatsky I, including but not limited to initial disclosures and answers to interrogatories (other

than objections and assertions of a lack of knowledge); and (ii) any copies, reproductions,

excerpts, or summaries of all or any part of the foregoing.

                       f.     “Information” means the content of Documents or Testimony.



                                               -2-
         Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 3 of 15




                            g.        “Producing Party” means any Party or non-party which produces

or otherwise discloses, communicates, or makes available any Document, Information, or

Testimony in this Action.

                            h.        “Receiving Party” means any Party to whom any Document,

Information, or Testimony is produced or otherwise disclosed, communicated, or made available

in this Action.

                            i.        “Testimony” means all depositions in this Action and Shatsky I

(including transcripts thereof and exhibits thereto), affidavits, declarations, or other testimony

taken or used in this Action.

                  2.        Any Party or person producing or disclosing Discovery Material in this

Action may designate portions of such Discovery Material, as Confidential Material if such

producing Party or person reasonably and in good faith believes the Discovery Material consists

of:

                       a.        Trade secrets or other proprietary, commercial, or highly
                                 sensitive governmental information;

                       b.        Personal private medical (including mental health) information
                                 and records;

                       c.        Financial records or financial information that is personal and
                                 confidential to any Party or third-party;

                       d.        Any other information of a personal or intimate nature regarding
                                 any individual; or

                       e.        Any other category of information afforded confidential status by
                                 the Court after the date of this Stipulation and Order.

Information or Documents may not be designated as Confidential Material if the Information or

Documents are publicly available prior to designation.




                                                       -3-
         Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 4 of 15




               3.      Discovery Material that has been designated by any Party as Confidential

in Shatsky I shall be deemed Confidential Material for purposes of this Action and treated as

such under the terms of this Stipulation and Order. Discovery Material that was not designated

by any Party as Confidential in Shatsky I may not be deemed Confidential Material for purposes

of this Action, or designated as such under the terms of this Stipulation and Order.

               4.      Nothing contained in this Stipulation and Order shall affect or restrict the

rights of any Party or person with respect to its own Documents, Information, or Testimony

produced in this Action or in Shatsky I.

               5.      With respect to any Discovery Material or portion thereof (other than

deposition Testimony, transcripts thereof, and exhibits thereto) that a Producing Party or person

seeks to designate as Confidential Material, the Producing Party or person, or counsel for such

Producing Party or person, may designate the relevant portion of such Discovery Material as

Confidential Material by stamping or otherwise clearly marking as “Confidential” the protected

Discovery Material or portion in a manner that will not interfere with legibility or audibility, or

by providing written notice of the designation to counsel for all Parties at the time of production.

Discovery Material shall be designated as Confidential Material prior to, or contemporaneously

with, the production or disclosure of the Documents or conveyance of the Information.

Inadvertent production of Discovery Material in this Action without a “Confidential” marking

pursuant to this paragraph shall not be deemed a waiver, in whole or in part, of the right to

subsequently designate the Discovery Material as Confidential Material, as otherwise allowed by

this Stipulation and Order.

               6.      Portions of deposition Testimony in this Action or exhibits thereto shall be

treated as Confidential Material if designated as such on the record during the deposition, or by



                                               -4-
         Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 5 of 15




written notice delivered to counsel for all Parties within 15 business days after receipt of the final

transcript of such deposition by counsel for all Parties. Such designation shall be specific as to

the portions of the transcript or exhibits to be protected. During the deposition, and until 15

business days following receipt of the final transcript of the deposition by counsel for each of the

Parties, all Parties will treat the entire deposition transcript as if it had been designated as

Confidential Material, if so requested by any Party. All deposition Testimony and exhibits

designated as Confidential in Shatsky I shall be treated as Confidential Material under this

Stipulation and Order.

               7.        If, not later than 60 days before the final pretrial conference in this Action,

a Producing Party or person realizes that it inadvertently produced Discovery Material in this

Action without designating such material as Confidential Material, the Producing Party or person

may so designate such material by notifying counsel for all Parties in writing. Thereafter, all

persons subject to this Stipulation and Order will treat such designated portion(s) of the

Discovery Material as Confidential Material. In addition, the Producing Party or person shall

provide each Party with replacement versions of such Discovery Material that bear the

“Confidential” designation as soon as practicable upon providing such notice.

               8.        Nothing contained in this Stipulation and Order will be construed as: (a) a

waiver by a Party or person of its right to object to any discovery request; (b) a waiver of any

privilege or protection; or (c) a ruling regarding the admissibility at trial of any document,

testimony, or other evidence; or (d) precluding a Party or person from seeking to amend the

terms of this Stipulation and Order, including seeking additional or fewer confidentiality

protections.




                                                  -5-
        Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 6 of 15




              9.        Where a Designating Party has designated Discovery Material as

Confidential Material, other persons subject to this Stipulation and Order may disclose,

summarize, describe, characterize, or otherwise communicate or make available such

information only to the following persons:

                   a.    The Parties (including employees, officers, agents, and
                         representatives of the Parties who are actually engaged in
                         assisting in the preparation of this Action for trial or other
                         proceedings herein and have been advised of their obligations
                         hereunder);

                   b.    The Parties’ counsel, including any paralegal, clerical, and other
                         assistant employed by such counsel and assigned to this Action;

                   c.    As to any Document, its author, its addressee, and any other
                         person indicated on the face of the Document as having received
                         a copy;

                   d.    Any non-party witness who counsel for a Party in good faith
                         believes may be called to testify at trial or deposition in this
                         Action;

                   e.    Any person a Party retains to serve as an expert witness,
                         consultant, or investigator, or to otherwise provide specialized
                         advice to counsel in connection with this Action;

                   f.    Outside vendors or service providers that counsel for a Party hire
                         and assign to this Action;

                   g.    Officers before whom Testimony is taken in this Action,
                         including stenographic reporters and any necessary secretarial,
                         clerical, audio/visual support personnel, or other personnel of
                         such officer;

                   h.    This Court, and any appellate court to which this Action is later
                         appealed;

                   i.    Any mediator or arbitrator that the Parties engage or that the
                         Court appoints in this Action; and

                   j.    Any other person the Producing Party who produced such
                         Confidential Material agrees in writing may have access to such
                         material.



                                               -6-
         Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 7 of 15




Any disclosure permitted by this paragraph may be made only to the extent reasonably necessary

to prosecute and defend this Action.

                10.     Before disclosing any Confidential Material to any person referred to in

subparagraphs 7(d), 7(e), 7(f), or 7(i) above, counsel must provide a copy of this Stipulation and

Order to such person, who must sign a Non-Disclosure Agreement in the form annexed as an

Exhibit hereto stating that he or she has read this Stipulation and Order and agrees to be bound

by its terms. Said counsel must retain each signed Non-Disclosure Agreement and, upon written

request, produce it to counsel for all Parties before such person is permitted to testify (at

deposition or trial).

                11.     This Stipulation and Order binds the Parties and certain others to treat as

Confidential Material any Discovery Material so designated, absent any order by the Court

declining to afford confidential treatment to such material. The Court has not, however, made

any finding regarding the confidentiality of any Discovery Material, and retains full discretion to

determine whether to afford confidential treatment to any Discovery Material designated as

Confidential Material. The Court also retains full discretion to determine whether to afford

confidential treatment to any Discovery Material designated as Confidential Material and

submitted to the Court in connection with any motion, application, or proceeding that may result

in an order and/or decision by the Court.

                12.     In the event a non-party has produced Documents or Information in

response to a subpoena or request, any Party receiving such Documents or Information from the

non-party shall ensure that all other Parties receive copies of the non-party’s production within

five business days of the receiving Party’s receipt of such production, or in the case of

voluminous material or other exceptional circumstances, the Party receiving such Documents or



                                                -7-
         Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 8 of 15




Information from the non-party shall notify all other Parties of its receipt of such production

within three business days, and shall provide copies of the non-party production to all other

Parties as soon as practicable.

               13.     In the event a non-party produces in discovery in this Action any

Document, Information, or Testimony qualifying under this Stipulation and Order for

designation as Confidential Material, any Party may so designate such Document, Information,

or Testimony. In the case of deposition Testimony, designation shall be made by using the

procedure set forth in Paragraph 6. For all other Discovery Material, designation shall be made

by written notice to counsel for all Parties within 15 business days following receipt of such

Discovery Material by counsel for the Party wishing to make such designation. Prior to the

expiration of such 15-business-day period (or until a designation is made by counsel, if such a

designation is made in a shorter period of time), all such Discovery Material produced or given

by any non-party to this Action shall be treated as Confidential Material.

               14.     Any Party who objects to any designation of confidentiality may at any

time before the trial of this Action serve upon counsel for the Designating Party or person a

written notice stating the grounds of the objection.      If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance

with Rule 3.D of this Court’s Individual Practices. In connection with any such application to

the Court under this paragraph, the burden of proving that Discovery Material should be treated

as Confidential Material shall rest with the Designating Party asserting confidentiality.

               15.     Confidential Material (or any copies, summaries, or abstracts thereof)

designated in the course of this Action or Shatsky I may be used solely for the prosecution and




                                                -8-
        Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 9 of 15




defense of this Action and any appeals thereto, and not for any business, commercial, or

competitive purpose, or in any other litigation proceeding.

               16.       Any Receiving Party or other person receiving Confidential Material shall

not reveal or discuss the Confidential Material or any Information therein to or with any person

not entitled to receive such Confidential Material or Information under the terms of this

Stipulation and Order.

               17.       A Party who seeks to file with the Court any Confidential Material, or any

pleading, brief, memorandum, or other document that discloses Confidential Material, shall file

the pleading, brief, memorandum or other document on the ECF system in redacted form (the

“Redacted Filing”) until the Court renders a decision on any motion to seal and shall,

contemporaneously with or prior to making the Redacted Filing, provide the other Parties and the

Court (by email to Chambers) with (i) a clean and unredacted version of the filing and (ii) a copy

of the document highlighting the information that has been redacted in the ECF filing. If the

Designating Party or person does not to move to seal within seven days of the Redacted Filing,

the Party making the filing shall take steps to replace the Redacted Filing with its corresponding

unredacted version. If the Designating Party or person makes a timely motion to seal, and the

motion is granted by order of the Court, the filing Party shall ensure that all documents that are

the subject of the order are filed in accordance with the procedures that govern the filing of

sealed documents on the ECF system. If the Designating Party’s or person’s timely motion to

seal is denied, then the Party making the filing shall take steps to replace the Redacted Filing

with its corresponding unredacted version.




                                                -9-
        Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 10 of 15




               18.    Any Document, Information, or Testimony that may be produced or

provided by a non-party to this Action may be designated by such non-party as Confidential

Material under the terms of this Stipulation and Order.

               19.    Nothing in this Stipulation and Order will prevent any Party from

producing any Confidential Material in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

provided that such Party, unless prohibited by law or court order from doing so, gives written

notice via electronic mail transmission, along with a copy of the subpoena or other process, to

the counsel of record for the Designating Party within three business days of receiving the

subpoena or other process. Upon receiving such notice, the Designating Party or person will

bear the burden to oppose compliance with the subpoena, other compulsory process, or other

legal notice if the Designating Party or person deems it appropriate to do so. The Party receiving

the subpoena or other process shall inform the person seeking the Confidential Material that such

information is subject to this Stipulation and Order. No production or other disclosure of such

information pursuant to the subpoena or other process shall occur before the last date on which

production may be made as specified in or required by the subpoena or other process.

               20.    Each person who has access to Discovery Material designated as

Confidential Material pursuant to this Stipulation and Order must take all due precautions to

prevent the unauthorized or inadvertent disclosure of such material or the existence of such

material.

               21.    The inadvertent production or other disclosure of any Document,

Information, or Testimony that is subject to the attorney-client privilege, the work product

doctrine or any other privilege or immunity from discovery is not a waiver of such privilege or



                                              - 10 -
        Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 11 of 15




immunity from discovery in this Action or any other proceeding, and will not constitute, and

may not be argued to constitute, a waiver of any applicable privileges or immunities from

discovery.

               22.     The Parties and their counsel do not intend by this Stipulation and Order

to waive their rights to any protection or privilege, including but not limited to the attorney-client

privilege and the attorney work product doctrine, all of which the Parties expressly reserve.

               23.     Any Party or person, upon learning that it has inadvertently produced or

otherwise disclosed in discovery in this Action attorney-client privileged information, attorney

work product, or any other protected or privileged Document, Information, or Testimony, shall

promptly give all counsel of record written notice of the production. Upon receiving such

written notice, the Receiving Party must either (a) promptly return and/or destroy the documents

or information and all copies, make a good faith effort to destroy any notes that reproduce, copy,

or otherwise disclose the substance of the privileged or protected information, and notify the

Producing Party when this is complete, or (b) sequester such material pending further order of

the Court.

               24.     If a Receiving Party disputes a claim that documents or information

produced or disclosed to it are privileged or protected, or that the disclosure or production was

inadvertent, the Receiving Party may make a motion to compel or other appropriate submission

to the Court and, in papers supporting such motion or submission, disclose to the Court the

documents or information at issue, so long as any such motion is accompanied by a request that

the Court place such papers under seal.        The Parties also must follow the procedures for

submitting discovery disputes to the Court, if applicable.




                                                - 11 -
        Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 12 of 15




               25.     Within 60 days after the final disposition of this Action, including all

appeals, all recipients of Confidential Material must either return such material (including all

copies thereof) to the Producing Party or person, or destroy such material (including all copies

thereof). In either event, by the 60-day deadline, and if so requested by the Producing Party or

person, the recipient must certify its return or destruction by submitting a written certification to

the Producing Party or person that affirms that it has not, except as otherwise permitted by this

Stipulation and Order, retained any copies, abstracts, compilations, summaries, or other forms of

reproducing or capturing any of the Confidential Material. Notwithstanding this provision, the

attorneys that the Parties have specifically retained for this Action may retain an archival copy of

all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence,

exhibits, or attorney work product, even if such materials contain Confidential Material. Any

such archival copies that contain or constitute Confidential Material remain subject to this

Stipulation and Order. Any such archival copies must be clearly marked to reflect that they

contain information subject to this Stipulation and Order and maintained as such.

               26.     This Stipulation and Order supersedes the Order that the Court entered on

February 4, 2021 regarding access to Discovery Materials produced or exchanged in discovery in

Shatsky I. (Dkt. No. 59).

               27.     This Stipulation and Order shall be subject to modification on the motion

of any Party. The Stipulation and Order shall not, however, be modified until the Parties have

been given notice and an opportunity to be heard on the proposed modification.

               28.     This Stipulation and Order will survive the termination of the litigation

and will continue to be binding upon all persons to whom Confidential Material is produced or

disclosed.



                                               - 12 -
        Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 13 of 15




               29.     The Court will retain jurisdiction to the extent necessary to enforce any

obligations arising under this Stipulation and Order.

Dated: March 10, 2021

Cohen & Gresser LLP                               Squire Patton Boggs (US) LLP



By:                                               By:
               Mark S. Cohen                               Gassan A. Baloul (GB-4473)
               Stephen M. Sinaiko                          Mitchell R. Berger (MB-4112)
800 Third Avenue                                  mitchell.berger@squirepb.com
New York, New York 10022                          2550 M Street, NW
(212) 957-7600                                    Washington, DC 20037
mcohen@cohengresser.com                           (202) 457-6000
ssinaiko@cohengresser.com                         gassan.baloul@squirepb.com
                                                  mitchell.berger@squirepb.com
Ronald F. Wick (admitted pro hac vice)
2001 Pennsylvania Avenue, N.W.                    Attorneys for Defendants
Washington, D.C. 20006
(202) 851-2072
rwick@cohengresser.com

Attorneys for Plaintiffs




SO ORDERED:



Dated: _____________,
        0DUFK      2021                              __
                                                         _______ _____ _ ____
                                                        __________________________________
                                                                                         _____
New York, New York                                           Mar
                                                               aarry Kay Vyskocil
                                                        Hon. Mary          Vyysk
                                                                           V      s ocil
                                                        United S ttaates Dist
                                                               States      sttrriict Judge
                                                                         District




                                              - 13 -
       Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 14 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––––––         x
SHABTAI SCOTT SHATSKY, individually               :
and as personal representative of the Estate of
Keren Shatsky, JO ANNE SHATSKY,                   :
individually and as personal representative of
the Estate of Keren Shatsky, TZIPPORA             :
SHATSKY SCHWARZ, YOSEPH SHATSKY,
SARA SHATSKY TZIMMERMAN, MIRIAM                   :
SHATSKY, DAVID RAPHAEL SHATSKY,
GINETTE LANDO THALER, individually and as         :   Case No. 18 Civ. 12355 (MKV)
personal representative of the Estate of Rachel
Thaler, MICHAEL THALER, individually and as       :
personal representative of the Estate of Rachel
Thaler, LEOR THALER, ZVI THALER, ISAAC            :         Non-Disclosure Agreement
THALER, HILLEL TRATTNER, RONIT
TRATTNER, ARON S. TRATTNER, SHELLEY               :
TRATTNER, EFRAT TRATTNER, HADASSA
DINER, YAEL HILLMAN, STEVEN BRAUN,                :
CHANA FRIEDMAN, ILAN FRIEDMAN,
MIRIAM FRIEDMAN, YEHIEL FRIEDMAN,                 :
ZVI FRIEDMAN and BELLA FRIEDMAN,
                                                  :
                             Plaintiffs,
                                                  :
                   - against -
                                                  :
THE PALESTINE LIBERATION
ORGANIZATION and THE PALESTINIAN                  :
AUTHORITY (a/k/a “The Palestinian Interim
Self-Government Authority” and/or “The            :
Palestinian National Authority”),
                                          :
                        Defendants.
––––––––––––––––––––––––––––––––––––––––– x



        I,____________________ , acknowledge that I have read, understand, and will

 abide by the Stipulation and Order Concerning Production of Confidential Documents

 and Information (the “Stipulation and Order”) in this Action, including the provisions
         Case 1:18-cv-12355-MKV Document 64 Filed 03/11/21 Page 15 of 15




 governing use and disclosure of Discovery Material that has been designated as

 Confidential Material. I agree that I will not disclose such Confidential Material to

 anyone other than for purposes of this Action, and that at the conclusion of the Action, I

 will return all Discovery Material to the Party or attorney from whom I received it. By

 acknowledging these obligations under the Stipulation and Order, I understand that I am

 submitting to the jurisdiction of the United States District Court for the Southern District

 of New York for the purpose of any issue or dispute arising under the Stipulation and

 Order and that my willful violation of any term of the Stipulation and Order could subject

 me to punishment for contempt of Court.




                                                                     Name:

                                                                     Dated:




Error! Unknown document property name.
